           Case 7:19-cv-11881-VB Document 124 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 YONG BIAO JI,                                                :
                            Plaintiff,                        :
                                                              :   ORDER
 v.                                                           :
                                                              :   19 CV 11881 (VB)
 AILY FOOT RELAX STATION, INC., doing                         :
 business as Foot Relax Spa Station; LINDA                    :
 FOOT RELAX SPA STATION, INC., doing                          :
 business as Foot Relax Spa Station; XIANG                    :
 MAN ZHANG, also known as Ailing Zhang;                       :
 and KE XUE ZHENG,                                            :
                            Defendants.                       :
--------------------------------------------------------------x

        At the July 7, 2021, status conference in this case, which counsel for all parties attended,

the Court scheduled a telephonic pre-motion conference for August 20, 2021, at 9:30 a.m. to

discuss defendants’ anticipated summary judgment motion. The Court reiterated the date and

dial-in information for the pre-motion conference in an Order issued that same day. (Doc. #117).

        Today, plaintiff’s counsel timely appeared for the conference. Defense counsel, Mr. Ye,

failed to appear, without excuse or explanation. Mr. Ye’s unprofessional conduct wasted the

time of the Court, and the Court does not appreciate having its time wasted.

        Later this morning, plaintiff filed a motion for sanctions. (Doc. #122). In addition to

asking for monetary sanctions, plaintiff also requested that the Court prohibit defendants from

filing a summary judgment motion. (Id.). After plaintiff’s letter was filed, Mr. Ye called

Chambers to say he was very ill, and then filed a letter on the ECF docket stating he was

“seriously ill” and “did not recall” the scheduled hearing. (Doc. #123).




                                                         1
          Case 7:19-cv-11881-VB Document 124 Filed 08/20/21 Page 2 of 2




        Accordingly, it is HEREBY ORDERED:

           1. The pre-motion conference in this matter is adjourned to August 26, 2021, at

3:00 p.m., to proceed by telephone. At the time of the scheduled conference, counsel shall

attend by calling the following number and entering the access code when requested:

        Number: (888) 363-4749 (toll-free) or (215) 446-3662

        Access Code: 1703567

           2. The motion for sanctions is DENIED.

        The Clerk shall terminate the motion. (Doc. #122).

Dated: August 20, 2021
       White Plains, NY
                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                                2
